Citation Nr: 1335526	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  09-44 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for generalized anxiety disorder. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran served on active duty from April 1981 to March 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In April 2012, the Veteran testified at a hearing before the undersigned at the Board's offices in Washington, D.C.  A transcript of that hearing is of record.  

By way of background, the RO granted service connection for a generalized anxiety disorder in an April 1987 rating decision and later combined that rating into the 10 percent disability rating for duodenal ulcer disease with generalized anxiety disorder.  When the Veteran filed his claim for an increased rating in August 2007, he requested separate ratings for both the duodenal ulcer disease and the generalized anxiety disorder.  

In a June 2012 decision, the Board granted a separate 30 percent disability rating for generalized anxiety disorder, and then remanded the appeal to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development and adjudicative action.  After completing the additional development, the AMC continued to deny the claim (as reflected in an August 2012 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.  

The Board has reviewed the Veteran's claims files as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence.




FINDINGS OF FACT

1.  For the period prior to June 22, 2012, the symptoms of the Veteran's generalized anxiety disorder demonstrate occupational and social impairment, with no more than occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  For the period since June 22, 2012, the symptoms of the Veteran's generalized anxiety disorder demonstrate no more than occupational and social impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  For the period prior to June 22, 2012, the criteria for a disability rating in excess of 30 percent for generalized anxiety disorder were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code (DC) 9400 (2013).

2.  The criteria for a 50 percent disability rating, but no greater, for generalized anxiety disorder are met from June 22, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.130, DC 9400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in September 2007 of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in July 2008.  Nothing more was required.  

VA has also satisfied its duty to assist the Veteran in the development of his increased rating claim.  In-service and pertinent post-service treatment reports are of record.  The Veteran has availed himself of the opportunity to submit relevant evidence and argument in support of his claim.  The Board has reviewed both the Veteran's physical claims file and the record on the Virtual VA and VBMS electronic file systems, to ensure a total review of the available evidence.  He has not indicated that any additional pertinent evidence exists, and there is no indication that any such evidence exists.  

The Veteran was also provided the opportunity to present oral argument at his April 2012 personal hearing.  Discussion of this hearing is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue of entitlement to an increased rating for generalized anxiety disorder was identified.  Information was elicited from the Veteran concerning the nature and severity of his psychiatric disorder.  Such triggered the Board's determination, in pertinent part, that a remand was necessary to obtain outstanding treatment records as well as afford the Veteran a new examination.  Both actions were completed.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded VA examinations to address the severity of his anxiety disorder in 2008 and 2013.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected anxiety under the applicable rating criteria.  

Recognition is given to the fact that the Veteran's claims file was not made available to the 2008 examiner.  Such is not necessarily fatal to determining the adequacy of the examination.  Indeed, in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  The 2008 VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, performed the requisite testing, and provided the information necessary to evaluate his disabilities under the applicable rating criteria.   Moreover, after reviewing the Veteran's complete VA treatment file, the findings of the 2008 examiner are shown to be in line with the contemporary treatment records.

The Board notes that the Veteran's last VA examination is now over a year old. The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.  Here, there is no evidence that there has been a change in the Veteran's anxiety since he was examined in June 2012.  The Veteran does not contend otherwise.

The Board is also satisfied that the AMC has substantially complied with its June 2012 remand directives as they pertain to the increased rating matter decided herein.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  A VA examination of the Veteran's generalized anxiety disorder was obtained in June 2012.  The outstanding VA treatment records were also obtained and associated with the claims file.  

Thus, VA has satisfied its duty to assist the Veteran in apprising him of the evidence needed, and in obtaining evidence, to support his claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation [38 C.F.R. §§ 4.2, 4.41], the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran's generalized anxiety disorder is currently rated as 30 percent disabling under DC 9400, effective August 20, 2007.  

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9400 (2013).


A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In evaluating the severity of the Veteran's generalized anxiety disorder, the Board is aware that "it is not the symptoms, but their effects, that determine the level of impairment."  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board must consider the actual level of occupational and social impairment caused by the Veteran's generalized anxiety disorder throughout the pendency of his claim.  Upon review of the evidence, the Board finds that the generalized anxiety disorder has increased in severity during the appeal period, as evidenced by the exacerbation in symptoms documented during VA examination in June 2012 and some decrease in the Veteran's overall level of functioning.  Staged ratings are thereby appropriate in this case.

In connection with his claim for increase, the Veteran was afforded a VA examination in February 2008.  The examiner noted that the Veteran had been receiving individual psychotherapy at VA since 2003 and currently took antidepressants without any side effects.  The Veteran told the examiner that he was absent from treatment from 1999 to 2003 because this had been a good time in his life when he was very involved in his role as a father to young children.  He said that he had restarted his psychiatric treatment because of the pressures of his work situation over the past several years.  

It was noted that the Veteran worked at an airport where he was in charge of inspecting luggage for enforcement of prohibited commodities and quarantines.  He sometimes had to work overtime if flights arrived in the middle of the night.  He stated that conflicts with supervisors, his relationship with his children, his overall mental condition, and efforts to transfer to another federal agency had all raised his level of anxiety.  He sometimes stayed away from work, or went home from work, because he thought he would not be able to tolerate or handle stress.  The Veteran claimed that over the past seven to eight years, he tended to lose a lot of sleep when he thought about his problems and this worsened if he had to work overtime shifts, which disrupted his sleeping schedule.  He said that he had noticed problems with his concentration and memory due to his lack of adequate sleep.  He also admitted to releasing his frustrations at home, which had affected his marriage and led to couples therapy.  This was the Veteran's second marriage.  

On examination, the Veteran was oriented to person, place, and time and appeared appropriately groomed and in full contact with reality.  His speech was clear and coherent and his affect was appropriate, although his mood was anxious and he was noted as restless.  It was noted that he was not able to do serial 7s and his thought process was described as evidencing an "overabundance of ideas."  His memory was described as normal.  There was no evidence of delusions, hallucinations, panic attacks, homicidal or suicidal thoughts, inappropriate behavior, obsessive/ritualistic behavior, or violent episodes.  The diagnosis was generalized anxiety disorder with some depressive features.  A GAF score of 60 was assigned. 

VA outpatient treatment records dated from 2003 to 2012 are comprised primarily of records of individual and couples psychotherapy sessions, medications prescribed during visits to the VA mental health clinic, and a record of behavior observed by medical staff.  In general the Veteran denied any perceptual abnormalities, suicidal/homicidal ideation, or side effects to his medications.  GAF scores during this timeframe range from 58 to 68.  

In late 2006, the psychiatric symptoms consistently shown in these records include depressed mood, anxiety, irritability, and sleep disturbance.  At that time he also reported conflicts with his wife and poor communication with supervisors at work.  See VA outpatient treatment records dated December 21, 2006.  By February 2007, the Veteran reported his work situation had improved.  See VA outpatient treatment records dated February 26, 2007.  Subsequent records also noted marital psychotherapy for both the Veteran and his spouse related to the generational gap between them.  See VA outpatient treatment records dated April 17, 2007.  The Veteran described seeing some benefit from medication and family counseling, with an improvement in his depressive episodes in terms of their frequency and intensity.  He noted that in particular his anxiety and irritability were in abeyance, but continued to struggle with sleep difficulties due to working the night shift.  See VA outpatient treatment records dated July 17, 2007 and December 18, 2007.  By 2008, the Veteran reported that he and his wife were less stressed and that he and his family were spending more recreational activities together.  The termination of services was discussed.  See VA outpatient treatment records dated June 26, 2008.  

VA clinical findings in 2009 and 2010 show the Veteran reported feeling significantly less anxious on his medication and felt that his overall functioning had improved.  However he did note feelings of depression and anhedonia.  See VA outpatient treatment records dated in July 28, 2010.  Later records show the Veteran reported feeling calmer and less depressed overall.  He also reported sleeping and eating well.  Although his job and discussions at home caused him to feel upset, he was able to deal with these emotions and calm himself in a short span of time.  See VA outpatient treatment records dated September 29, 2010.  In general, these records show the Veteran was calm, cooperative and in no acute distress.  His speech was normal rate and volume and his mood somewhat dysphoric and his affect constricted.  His thought processes were linear and goal directed.  There were no loose associations or flight of ideas.  He denied any perceptual abnormalities and was in full contract with reality.  He denied suicidal or homicidal ideas.  Insight into his illness was fair and his social judgment was good.  

More recent records show the Veteran was referred to occupational therapy to decrease his isolation.  A review of the therapy notes indicates that the Veteran actively participated during those sessions, and was cooperative and productive in spite of his stressors.  He followed instructions and was able to work independently.  He was described as evidencing groomed general appearance, good mood, and good social skills.  See VA outpatient treatment records dated in February 2011 and March 2011.  However by September 2011, he began to complain of feeling more irritable and explosive on his current medication.  He also reported that he had been taking another medication less regularly and as a result was not sleeping well.  The Veteran noted that acute family and work stressors had contributed to his dysphoric mood.  In November 2011, a VA occupational therapist noted that the Veteran's predominant emotional status was depressed.  Later records show the Veteran did not speak spontaneously during therapy and needed supervision and guidance during goal-directed manual activity.  He had poor concentration and poor tolerance.  See VA outpatient treatment record dated January 11, 2012.  However a February 2012 psychiatric progress note indicated that his VA psychiatrist assigned a GAF score of 60. 

During his April 2012 Board hearing, the Veteran testified as to how the generalized anxiety disorder affected his daily life and impacted him both socially and occupationally.  He testified that he had been a plant protection and quarantine technician for the U.S. Department of Agriculture for more than 21 years and that his anxiety disorder had interfered with his advancement or promotion at work.  For example, he said that medicine he took sometimes interfered with his ability to drive and at present he could not preclear airline flights between midnight and 5 a.m. because he could not wake up early enough in the morning if he took medicine at bedtime.  He also testified that he frequently called in sick, or just failed to go to work for several days, when he remembered his in-service trauma.  The Veteran also testified that he had become forgetful, including about due dates for projects at work.  

As to his social impairment, the Veteran testified that he was divorced approximately three weeks ago because his wife could no longer stand his explosive behavior, temper, and frustrations.  While he went to church on Sunday, he said that he isolated himself and did not have many friends.  He saw one brother regularly and had a relationship with his parents.  He saw and spoke with his children, aged 10 and 13, every day, as a decision on custody was still pending.  The Veteran also testified that he thought many times of hurting himself and other people, including his wife and co-workers.  See transcript at pp. 12-14, 16. 

Earnings and leave statements he submitted at the time of the hearing showed he took about two and a half to three weeks of sick leave in 2011 for his psychiatric complaint.  (They also revealed that he took 123 hours of sick leave in 2007, 164.50 hours in 2008, 97.50 hours in 2009, and 66 hours in 2010).  He said that he was also admonished once for failing to present a written medical excuse.  He also submitted copies of a message from his supervisor requesting medical documentation of this excuse and copies of medical excuses from his VA psychiatrist that his current medication caused dizziness and sleepiness or that he needed to be absent for three consecutive days in September 2011.  

The Veteran underwent a VA examination on June 22, 2012 to assess the current state of his service-connected generalized anxiety disorder.  The clinical findings on psychiatric evaluation were essentially unchanged.  Veteran reported that he continued to experience depressed mood, anxiety, chronic sleep impairment, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, an inability to establish and maintain effective relationships, suicidal ideation and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The Veteran described a tendency towards aggression, but noted that he is usually able to leave the area and look for a tranquil solitary space to stay for a while.  He also reported bouts of crying, decreased appetite with weight loss, social isolation and more recently suicidal ideation, but without a structured plan.  

In terms of his relationships with others, the Veteran had been married for the second time since 1996, but had recently divorced due to his explosive attitude and anxiety.  He stated that he becomes aggressive and that on one occasion in 2009 he pushed his wife.  He has two adolescent children from that marriage and described his relations with them as "good."  The Veteran was currently employed full time as an Inspector for the US Department of Agriculture, a position he has worked in for about 22 years.  He noted that he had received admonishments and reprimands due to poor performance and an inability to get to work on time.  

The clinical impression was generalized anxiety disorder with depressive symptoms.  The VA examiner assigned a GAF score of 50.  He concluded that the Veteran's generalized anxiety disorder was most closely manifested by occupational and social impairment with deficiencies in most areas, such s work, school, family relations, judgment, thinking and/or mood.  The GAF score was 50.  The examiner concluded that the Veteran's medical condition had caused both social and occupational impairment of a moderate to severe degree throughout the years following service discharge.  

The remaining VA treatment records show that in July 2012, the Veteran was seen for his scheduled appointment.  He reported feeling better and that he had just spent a month with his children and that they enjoyed their time together.  He also reported some improvement in appetite and sleep.  He denied suicidal or homicidal ideation.  He reported that his prime stressor was the divorce process from his wife.  The GAF score was 65.  

By applying the psychiatric symptomatology to the rating criteria noted above, it is apparent that for the rating period prior to June 22, 2012, the Veteran's generalized anxiety disorder does not more nearly approximate the criteria for a 50 percent or higher rating.  Although he contends that the severity of his condition is beyond what the 30 percent evaluation contemplates, the record describes a fairly consistent pattern of symptomatology and manifestations productive of no more than occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.  This is so, in spite of the Veteran's subjectively reported complaints and descriptions of his generalized anxiety disorder, which appear to be somewhat worse than the objective clinical manifestations indicate.  

Relevant VA and private treatment records show periods when the Veteran was doing worse and at other times doing better, but in general show that his symptoms have been under control to a large degree over the years.  Even by the Veteran's own accounts, his symptoms were relatively stable, and somewhat improved by medication and supportive psychotherapy.  The Veteran's depression, anxiety, and sleep impairment, are adequately compensated by the current 30 percent rating under DC 9400, because a rating at this level presumes that he will experience these symptoms, and, in fact, they are expressly mentioned in the diagnostic code.  The evidence does not otherwise show disturbance of affect or mood, speech suggestive of disorders of thought or perception, difficulty understanding commands, or significant impairment of memory, judgment, or abstract thinking.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) (held that although a claimant's symptomatology is the primary consideration, the regulation (4.130) also requires an ultimate factual conclusion as to the claimant's level of impairment in "most areas." 

The Board acknowledges the Veteran's past episode of assaultive behavior towards his wife and notes that his symptoms involving irritability and anger have fluctuated in severity.  This problem is obviously a relevant consideration in evaluating the extent of psychiatric disability.  However, it is only one factor and may not be given decisive effect in determining the outcome of the appeal without regard to the other relevant factors specified in the law and regulations.  Fortunately the evidence fails to demonstrate any other episodes of violence or assaultiveness and this isolated incident does not otherwise show that the Veteran is a persistent danger to himself or others.  

The Veteran's irritability clearly makes social interactions complicated, but he has the ability to establish and maintain effective relationships as is demonstrated by his continued positive relationships with his brother, his parents, and his children.  The Board also finds it probative that despite his generalized anxiety disorder symptoms, the Veteran has also been able to maintain his work relationships sufficiently to remain stable in his employment for more than 20 years.  While the he did indicate passive homicidal thoughts, he has been able to refrain from violent behavior.  For example, he had had some ideas of harming his coworkers, and ex-wife, but never indicated that he would act upon these ideas.  Such findings are consistent with the rating criteria required for the assignment of a 30 percent evaluation, and do not approximate the criteria required for the assignment of a 50 percent or higher evaluation.  


The Board has also taken into account that the VA examiners and therapists who have examined the Veteran on an outpatient basis for treatment purposes or have evaluated him to assess the nature, extent and severity of his service-connected generalized anxiety disorder, have estimated GAF scores between 58 and 68.  The majority of these scores are assessed at 60 and 65, which according to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual (DSM-IV), denote mild to moderate symptoms (e.g., depressed mood mild insomnia, flat effect, circumstantial speech, occasional panic attacks) or some to moderate difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household, few friends, conflicts with peer or co-workers).  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  When considered in light of the actual symptoms demonstrated, these GAF scores do not provide a basis for a higher rating for the Veteran's generalized anxiety disorder in excess of 30 percent for the period prior to June 22, 2012.

Accordingly, the Board finds that the Veteran's impairment due to generalized anxiety disorder for the period prior to June 22, 2012 is more consistent with a 30 percent rating and that the level of disability contemplated in DC 9400 to support the assignment of a 50 percent or rating or higher is absent.  

However the Board notes that the Veteran's description of symptoms during his June 2012 VA examination suggest an increase in the intensity of his anxiety disorder.  Although he does not experience many of the symptoms necessary for a 50 percent rating, the clinical findings of record describe experiences, thoughts, and emotions due to generalized anxiety disorder that appear to significantly interfere in the Veteran's daily functioning and relationships with others and has had a noticeable impact on his ability to establish and maintain effective relationships.  In this case, the evidence as of June 22, 2012, reasonably shows that the Veteran's generalized anxiety disorder more nearly approximates occupational and social impairment with reduced reliability and productivity and thus he is entitled to a 50 percent rating, during this timeframe, but no higher.  

Although the record demonstrates a somewhat varying degree of severity of generalized anxiety disorder, other symptoms required for a higher 70 evaluation are neither complained of nor observed by medical health care providers, including obessional rituals, illogical, obscure, or irrelevant speech, or impaired impulse control.  The medical evidence largely demonstrates that the Veteran presented with appropriate affect.  There is no evidence of psychotic symptoms or cognitive deficits.  In general he was adequately groomed and able to take care of himself physically.  The evidence also does not show spatial disorientation - the substantial weight of the evidence shows that he was alert and oriented in all spheres.  Despite the Veteran's recent suicidal ruminations he had no active plan.  Such findings are not consistent with increased psychiatric symptomatology, nor are they consistent with the rating criteria required for a 70 percent evaluation or higher.  

While the generalized anxiety disorder has had some impact on the Veteran's interpersonal relationships, particularly those within his immediate family, the evidence overall shows that he was able to function reasonably well.  In other words, his recent divorce from his second wife suggests some difficulty in establishing and maintain effective relationships, but it is not productive of the complete inability to do so and thus is not otherwise indicative of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, as is required for the next higher evaluation of 70 percent.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001); Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) (holding that a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation).  

The Board also acknowledges that the Veteran's GAF score, during VA examination in June 2012, was assessed as 50, which represents serious symptoms or any serious impairment in social, occupational, or school functioning.  While such a GAF score arguable suggests a greater level of impairment than is contemplated by a 50 percent rating, as noted previously the Veteran has manifested none of the symptoms typically considered indicative of that level of impairment, including for example severe obsessional rituals or an inability to keep a job.  In addition, a subsequent score of 65, indicative of mild symptoms was recorded by VA treatment providers.  See VA outpatient treatment record July 18, 2012.  Simply stated, when considered in light of the actual symptoms shown, this GAF score does not provide a basis, alone, for assignment of a 70 percent rating or higher for the Veteran's generalized anxiety disorder. 

Accordingly, with respect to the time period here in question (from June 22, 2012), the Board finds that the Veteran's impairment due to generalized anxiety disorder is more consistent with 50 percent rating and that the level of disability contemplated in DC 9400 to support the assignment of a 70 percent rating, or higher is absent.  

Consideration has been given to the Veteran's personal assertions, along with his ex-wife and high school friend, were worse than the initially assigned 30 percent disability rating.  See VA Form 21-4138, Statement in Support of Claim, dated September 2007.  They all reference his marital problems and time lost from work due to psychiatric conditions.  In this regard, the Board acknowledges that the Veteran is competent to report symptoms of his psychiatric disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  His ex-wife and friend have similar competency to report their observations.  Their credibility with respect to these reported symptoms and their effect on his activities is not questioned either.  However, neither the Veteran nor his ex-wife and friend are competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected psychiatric disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1), which provide for consideration of an extraschedular rating is in order when there exists such an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards.  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case there is no indication that the schedular criteria are inadequate to evaluate the Veteran's generalized anxiety disorder.  The evidence does not establish that generalized anxiety disorder causes marked interference with employment (i.e., beyond that contemplated in the assigned evaluation).  Moreover, it does not establish that the Veteran's generalized anxiety disorder necessitates frequent periods of hospitalization.  In light of the foregoing, the Veteran's claim does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Therefore, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2013).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Court has held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The holding of Rice is inapplicable here because the evidence of record does not demonstrate that the Veteran has been rendered unemployable due solely to his service-connected generalized anxiety disorder, nor has he so contended.  Thus, at this point, there is no cogent evidence of unemployability due solely to this service-connected disability, and the issue of entitlement to a TDIU need not be addressed. 


Thus, for the reasons discussed herein, and bearing in mind the benefit of the doubt doctrine, the Board finds that the Veteran's generalized anxiety disorder more nearly approximates a 30 percent disability rating prior to June 22, 2012 and a 50 percent disability rating for the period since June 22, 2012.  


ORDER

For the period prior to June 22, 2012 a disability rating in excess of 30 percent for generalized anxiety disorder is denied.

Since June 22, 2012, entitlement to a disability rating of 50 percent (but no higher) for generalized anxiety disorder is granted, subject to the laws and regulations governing payment of monetary benefits.  



____________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


